Citation Nr: 1712165	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  08-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service-connection for PTSD and assigned a 10 percent disability. 

During the pendency of this appeal, in a September 2014 rating decision, the RO granted a rating in excess of 10 percent for PTSD and denied the Veteran's claim of entitlement for a TDIU on the basis that he has not been found unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

The Board in a January 2016 decision granted a rating in excess of 50 percent for the Veteran's service-connected PTSD and denied the Veteran's claim for TDIU. 

In a January 2016 rating decision, the RO implemented the 70 percent rating for PTSD, effective November 16, 2006.  

The Veteran appealed the January 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court/CAVC) and a subsequent December 2016 Court Order granted a Joint Motion for Remand (JMR) and vacated that part of the Board's January 2016 decision which denied entitlement to a TDIU because the Board erred in providing an inadequate statement of reasons and bases.   The remainder of the Board's January 2016 Board decision remained undisturbed.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran was precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment from November 16, 2006. 
CONCLUSION OF LAW

Throughout the pendency of this appeal from November 16, 2006, forward, the criteria to establish entitlement to TDIU are approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a TDIU.

On his TDIU application received in September 2014, he indicated that he became too disabled to work in 1996, at which time he worked as a foreman.  He reported one year of a college education and no other type of education or training.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a). 

The Veteran is service connected for PTSD with major depressive disorder (70 percent disabling), tinnitus (10 percent disabling) and bilateral hearing loss (non compensable).  Thus, he meets the percentage rating standards for a schedular TDIU from November 16, 2006.  See 38 C.F.R. § 4.16 (a). 

The dispositive issue then becomes whether his service-connected disabilities preclude him from working.  The 2016 JMR stated that in denying TDIU in the January 2016 decision, the Board's reliance on information that the source of the Veteran's occupational impairment is his non service connected physical disability, rather than his service-connected PTSD disability, is at odds with the Board's determination that those same symptoms result in occupational and social impairment at the 70 percent level, specifically opining that the Veteran is significantly socially and occupationally limited by his service-connected PTSD.  The JMR also determined that the Board appeared to have overlooked the distinction between the Veteran's schedular rating and the issue of unemployability, for purposes of TDIU. It noted further that while it is true that a 70 percent PTSD rating does mean that the Veteran is not totally occupationally impaired, within the meaning of the General Rating Formula for Mental Disorders, in terms of occupational impairment, employability in that context differs from employability in the TDIU context.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  With respect to TDIU, the question is whether, despite his less-than-total schedular disability evaluation, the Veteran's unique circumstances render him unable to secure and maintain substantially gainful employment.  See 38 C.F.R. § 4.16.  A critical component of the unique circumstances inherent in a TDIU analysis is the limitation imposed by the Veteran's educational and occupational history.

After a careful review of the record, specifically the Veteran's educational and occupational history, the Board finds that entitlement to TDIU is warranted, effective November 16, 2006. 

The record indicates that the Veteran completed high school and some college courses, but was not a college graduate.  After his military service in Vietnam, he was an engineer with Southern California Edison until his retirement in 1996.  The Veteran indicated in a statement from September 2014 that he did not work from 1996 to 1998.  He further stated that he held a position briefly at Nevada Instruments and then returned to Southern California Edison as a contractor from 1998 to 1999.  The Veteran then worked at Home Depot from 2001-2002, briefly worked at a warehouse and as a cable TV installer for a few months afterwards, and later as a delivery driver from 2004-2007. 
From the beginning of the claim period, the evidence reflects that the Veteran attempted to start his own used car dealership in 2008, but was unsuccessful.  The record indicates that in the fall of 2013, the Veteran enrolled in Sierra College for the purposes of retraining in order to reenter the workforce; however, he asserted that he was unable to focus, ended up failing one class, and was forced to withdraw from the other. 

With regards to the severity of the Veteran service-connected PTSD, it is undisputable that his symptoms worsened since 2006 as indicated in the Board's January 2016 decision which awarded the Veteran a 70 percent rating for his PTSD that was productive of severe lack of motivation, minimal energy, easily triggered rage and anger, as well as emotional instability.  

The Veteran underwent a VA psychiatric examination in August 2014 where he indicated that he "stays home, watches TV, and stays away from people, isolating himself."  He also told the examiner that he used to find joy in doing things around the house and now feels "tired and listless" with motivation that is "severely lacking" and his energy is "non-existent".  The examiner noted that the Veteran had the following PTSD symptoms:  depressed mood, suspiciousness, chronic sleep impairment, disturbances in mood and motivation; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; impaired impulse control; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

In January 2017 letters, the Veteran's stepchildren stated that he is isolated, gets angry for no reason, and is violent.  Both stepchildren describe a very unstable situation where the Veteran cannot control his anger and is very abusive towards them while acting irrationally most of the time. 

The Veteran's representative asserted, and the Board agrees that the unpredictable and unstable nature of the Veteran's violent outbursts and anger will pose a constant hazard to others in any work environment.  See also, October 2007 VA examination report reflecting that the Veteran has anxiety in uncontrolled situations and his anxiety in crowds affect the type of work he can do and affects his relationships.
The Board acknowledges the August 2014 VA examiner's opinion that it is less likely than not that the Veteran's PTSD renders him unable to secure and follow a substantially gainful occupation, based on his stable work history and his statements during the examination that it was his physical disabilities and not his mental ones that prevented him from working.  Nevertheless, the examiner also stated that based on the Veteran's report and the available evidence, his symptoms are moderate to severe, depending on his level of life stress and will prevent him from forming relationships.  Furthermore, the Board notes that that despite not being totally disabling, the Veteran's PTSD symptoms are severe enough to prevent him from working anywhere without putting himself and others at risk. 

Lastly, the Board finds that the evidence of record does not show a stable work history in any type of substantially gainful position.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides".  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment".  38 C.F.R. § 4.16 (a).  In Moore, the Court noted that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  

The Board resultantly need only determine whether his service-connected disabilities, in and of themselves, render him unemployable - again, meaning unable to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.  Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment".  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  

Here, the Board recognizes that the Veteran worked as a delivery driver between 2004 and 2007; however, his Social Security Taxes Earnings show that he earned only $9,576 in 2004 and had no taxable income since then.  As such, it is evident that the delivery driver position held by the Veteran during these years at best qualifies as marginal employment only. 

Based on the evidence presented here, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was unable to obtain or maintain substantially gainful employment from the beginning of the claim period.  Therefore, for the reasons and bases discussed, and giving the benefit-of-the-doubt to the Veteran, this claim must be granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

From November 16, 2006, entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


